Citation Nr: 1823447	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergies (now claimed as allergic rhinitis).

2.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1997 to May 1998 and from February 2000 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges that the September 2011 rating decision assigned an initial rating of 10 percent for the Veteran's PTSD, effective from November 4, 2010.  However, a subsequent June 2014 rating decision assigned a 30 percent rating for the PTSD, effective November 4, 2010.  Accordingly, the Board has construed the appellate issue to reflect this development.

The Board also notes that the September 2011 rating decision found that new and material evidence had been received to reopen the claim of service connection for allergies, and denied the merits of the underlying service connection claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For the reasons detailed below, the Board does concur new and material evidence has been received to reopen the allergies claim.  However, as addressed in the REMAND portion of the decision below, further development is required to address the merits of the underlying service connection claim, as well as the claims for higher ratings for the service-connected hypertension and PTSD.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection was previously denied for allergies by a July 2004 rating decision.  The Veteran was informed of this decision, including her right to appeal, and did not appeal.

2.  The record reflects the Veteran submitted a claim of service connection for sinusitis in August 2006, based upon the same factual basis as her prior allergies claim.  

3.  Service connection was denied for sinusitis by a December 2006 rating decision.  Although the Veteran initiated an appeal by filing a timely notice of disagreement (NOD), she did not perfect her appeal by filing a timely substantive appeal after a statement of the case (SOC) was promulgated on that issue in December 2008.

4.  The evidence received since the last prior denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for allergies (now claimed as rhinitis), the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection was previously denied for allergies by a July 2004 rating decision.  The Veteran was informed of this decision, including her right to appeal, and did not appeal.  Moreover, it does not appear new and material evidence was physically or constructively of record within the appeal period of that decision.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran submitted a claim of service connection for sinusitis in August 2006, based upon the same factual basis as her prior allergies claim.  Service connection was then denied for sinusitis by a December 2006 rating decision.  Although the Veteran initiated an appeal by filing a timely NOD, she did not perfect her appeal by filing a timely substantive appeal after an SOC was promulgated on that issue in December 2008.  It also does not appear new and material evidence was physically or constructively of record within the appeal period of that decision.  Id.

In view of the foregoing, the Board finds that the July 2004 and December 2006 denials are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, the evidence of record at the time of the prior denials includes statements from the Veteran, service treatment records, and various post-service medical records.  The Veteran essentially contended that she developed chronic allergies and/or sinusitis while on active duty.  She also indicated it was due to in-service head trauma.

The Veteran's service treatment records reflect she was treated on various occasions for cold and cold-like symptoms during active service to include records apparently dated in March and May 2000.  Other records dated in March 2001 note complaints of cough and findings of upper respiratory infection.  Records dated in December 2001 include findings of allergy symptoms.  In addition, a record dated in August 2000 notes a head injury.  However, sinus X-rays from that month showed no fracture.  There was also evidence of treatment for complaints of cold-like symptoms in the post-service medical records.

Despite the foregoing, the Board notes it was not clear from the evidence then of record whether the Veteran had a chronic disability manifested by such complaints.  Further, the July 2004 rating decision found the Veteran's allergies were considered a congenital or developmental defect which was unrelated to military service and not subject to service connection.  The December 2006 rating decision found that the Veteran's sinusitis neither occurred in nor was caused by service.

The evidence added to the record since the time of the last prior denial includes additional statements from the Veteran, as well as additional post-service medical records.  In pertinent part, the additional medical records include findings of allergic rhinitis and indicate it is a chronic disability.  As such, it appears to address the basis for the original denial in July 2004.  

The Board also notes that the Veteran has provided lay evidence indicating recurrent symptomatology since service which provides details not advanced at the time of the prior denial.  As such, it appears to address the basis for the December 2006 denial.  Further, caselaw provides that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board also observes that the documented in-service treatment, the Veteran's account of recurrent symptomatology since service, and current findings of allergic rhinitis would appear to at least warrant a competent medical examination in this case.  See Shade, supra; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that the evidence received since the last prior denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a) and the claim is reopened.

Adjudication of this appellate claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.

As noted in the Introduction, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding whether service connection is warranted for the claimed allergic rhinitis.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for allergies (now claimed as rhinitis), the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

The Board finds that the nature and etiology of the Veteran's claimed disability is not clear from the evidence of record.  As noted above, it is not clear from the record whether the Veteran's in-service treatment for cold and cold-like symptoms was evidence of a chronic disability.  Further, while she has been diagnosed with allergic rhinitis, there have also been findings of sinusitis.  Consequently, the Board concludes that competent medical evidence is required to resolve this matter.  See McLendon, supra; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In regard to the claims for higher ratings for the service-connected hypertension and PTSD, the Board notes, as did the Veteran's accredited representative in a January 2018 appellant brief, that the August 2015 supplemental statement of the case (SSOC) lists VA medical records that do not appear to be part of the VBMS system.  For example, the SSOC notes a June 2014 VA examination, as well as treatment records from a Jacksonville VA outpatient treatment center.  The Board acknowledges that such records do not appear to be listed in VBMS or the VA caseflow system.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board must remand this case to obtain such records.

The Board further finds that new competent medical examinations are necessary to evaluate the current severity of the Veteran's service-connected hypertension and PTSD.  In pertinent part, statements submitted by and on behalf of the Veteran, to include the January 2018 appellant brief, intimate these disabilities may have increased in severity since the most recent examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the record available for the Board's review.  In pertinent part, the June 2014 VA examination and treatment records from the Jacksonville VA outpatient center listed on the August 2015 SSOC should be associated with the record.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for the claimed allergic rhinitis, and service-connected hypertension and PTSD, since June 2014.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service allergic rhinitis symptomatology; as well as the nature, extent and severity of her hypertension and PTSD symptoms and the impact of these conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of the claimed allergic rhinitis.  The claims folder should be made available to the examiner for review before the examination.

The examiner should clarify the nature of the Veteran's upper respiratory disorder, to include the findings of allergic rhinitis and sinusitis.  

For any chronic upper respiratory disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of her active service to include her documented in-service treatment for cold and cold-like symptoms, as well as the documented in-service head injury in August 2000.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  The Veteran should be afforded an examination(s) to evaluate the current severity of her service-connected hypertension and PTSD.  The claims folder should be made available to the examiner(s) for review before the examination(s).

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a SSOC, which addresses all of the evidence obtained since these issues were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


